Case 1:19-cv-00389-ACK-KJM Document 29-1 Filed 11/21/19 Page 1 of 3           PageID #:
                                    153



 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiff
 HB Productions, Inc.

                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                    )   Case No.: 1:19-cv-389-ACK-KJM
                                           )   (Copyright)
                    Plaintiffs,            )
      vs.                                  )   MEMORANDUM OF POINTS
                                           )   AND AUTHORITIES IN
  JOHN DOE et. al.,                        )   SUPPORT OF PLAINTIFF’S
                                           )   MOTION FOR LEAVE TO FILE
                    Defendants.            )   FIRST AMENDED COMPLAINT
                                           )
                                           )
                                           )

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
       PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                           COMPLAINT


 I.     BACKGROUND

        Plaintiff HB Productions, Inc. (“Plaintiff”) filed the Original Complaint [Doc.

 #1] on July 19, 2019 against Defendant JOHN DOE and DOES 1-19 (“Doe

 Defendants”). A Notice of Dismissal [Doc. #18] was filed on September 20, 2019
Case 1:19-cv-00389-ACK-KJM Document 29-1 Filed 11/21/19 Page 2 of 3            PageID #:
                                    154



 dismissing Doe 19 with prejudice. Subsequent to filing the Complaint, Plaintiff

 determined the identities of the Doe Defendants.

 II.    LEGAL STANDARD

        Federal Rule of Civil Procedure 15(a)(2) permits amendment of the

 pleadings with the court’s leave, which the Court should give freely. See Fed. R.

 Civ. P. Rule 15(a)(2). Courts consider bad faith, dilatory motive on the movant’s

 part, undue delay, prejudice to the opposing party, and futility in reviewing a

 Plaintiff’s request to amend the complaint under Rule 15(a). See In re Morris, 363

 F.3d 891, 894 (9th Cir. 2004).

 III.   ARGUMENT

        The marked up version of the proposed First Amended Complaint (“FAC”)

 is shown in Exhibit 1 and the clean version is shown in Exhibit 2. There is no bad

 faith, dilatory motive or undue delay on Plaintiffs’ part in seeking to file the FAC.

 Moreover, there is no prejudice to any Defendants since none have been properly

 served. The proposed FAC includes the actual identifications of the Doe

 Defendants and further details regarding the relationship between the YTS website

 and the users of the YTS website. Accordingly, the FAC is not futile.

 IV.    CONCLUSION

        Applying the liberal standard set forth in Federal Rule of Civil Procedure,

 the Court should grant Plaintiff’s Motion for Leave to File the FAC because there
Case 1:19-cv-00389-ACK-KJM Document 29-1 Filed 11/21/19 Page 3 of 3             PageID #:
                                    155



 is no (i) undue delay, (ii) bad faith, (iii) dilatory motive or (iv) undue prejudice and

 the FAC is not futile.



       DATED: Kailua-Kona, Hawaii, November 21, 2019.


                                   CULPEPPER IP, LLLC


                                   /s/ Kerry S. Culpepper
                                   Kerry S. Culpepper

                                   Attorney for Plaintiff
